IN THE SUPREME COURT OF THE STATE OF DELAWARE

DURRION MORRISON,                        §
                                         §
       Defendant Below,                  §   No. 236, 2020
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID No. 1607021543 (N)
                                         §
       Appellee.                         §

                          Submitted: January 13, 2022
                          Decided:   March 16, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                   ORDER

      Upon consideration of the appellant’s Supreme Court Rule 26(c) brief, the

State’s response, and the record on appeal, it appears to the Court that:

                              I. Procedural History

      (1)     In August 2016, a grand jury indicted Durrion Morrison and co-

defendant Joseph Hunt for multiple crimes including first-degree murder and

attempted first-degree robbery. The charges arose from the attempted robbery and

shooting of Jason Hicks on March 30, 2016.

                            A. Guilty Plea And Sentencing

      (2)     After Hunt pleaded guilty to manslaughter and agreed to testify at the

trial of any co-defendant, Morrison pleaded guilty to second-degree murder as a
lesser included offense of first-degree murder and possession of a firearm during the

commission of a felony (“PFDCF”) on November 3, 2017. The Superior Court

ordered a pre-sentence investigation.

       (3)    In mid-December, Morrison began sending letters to the Superior Court

expressing his desire to withdraw his guilty plea. The Superior Court forwarded

Morrison’s letters to his trial counsel. On February 8, 2018, Morrison’s trial counsel

advised the Superior Court judge originally assigned to the case (a different Superior

Court judge accepted the guilty plea because the originally assigned judge was

unavailable) that:

       The defendant is claiming that my representation of him in this matter
       was ineffective, resulting in him accepting a plea that he would not have
       enter [sic] but for my ineffectiveness as his attorney. Based upon this
       claim, he has instructed me to file a motion to withdraw his plea
       agreement. Since he has raised a claim that I was ineffective in his
       representation, I am asking the Office of Conflict Counsel to assign a
       new attorney to review this matter. Please accept this email as my
       request to continue Morrison’s sentencing scheduled for tomorrow.1

       (4)    The Superior Court re-scheduled sentencing for February 16, 2018.2

Because the judge originally assigned to the matter remained unavailable, the

Superior Court judge who accepted Morrison’s guilty plea presided over his

sentencing. Morrison’s trial counsel, who had not been replaced with new counsel,



1
 Email filed on February 9, 2018, D.I. 38 (Del. Super. Ct.).
2
 The sentencing order incorrectly states that sentencing occurred on January 12, 2018 instead of
February 16, 2018.


                                               2
told the Superior Court that Morrison wished to withdraw his plea, but that he did

not find any basis for a motion to withdraw Morrison’s guilty plea. He further stated

that he had advised Morrison ineffective assistance claims should be raised in a Rule

61 motion and that Morrison would have to pursue a motion to withdraw his guilty

plea pro se.

       (5)     The Superior Court then asked Morrison if he wished to proceed

without counsel at sentencing, and Morrison explained that he wanted to withdraw

his guilty plea. The Superior Court questioned the basis for such a motion, reminded

Morrison of his representations during the plea colloquy, and told Morrison that he

could raise ineffective assistance of counsel claims in a Rule 61 motion. Morrison

eventually agreed to proceed with sentencing with his trial counsel’s assistance. The

Superior Court sentenced Morrison to twenty-eight years of Level V incarceration,

suspended after twenty years for two years of Level III probation. Morrison did not

file a direct appeal.

                            B. Postconviction Proceedings

       (6)     On January 14, 2019, Morrison filed a timely motion for postconviction

relief under Superior Court Criminal Rule 61. Morrison argued that: (i) his trial

counsel was ineffective for failing to file a timely motion to withdraw his guilty plea

as he had instructed; (ii) his trial counsel was ineffective for failing to file motions

based on tampering with phone records and the ballistic expert’s misconduct, failing



                                           3
to obtain character and alibi witnesses, and failing to request a speedy trial or bench

trial; (iii) there was tampering with Hunt’s phone records to add a number for a cell

phone associated with Morrison; and (iv) there was tampering with the ballistics

evidence. The motion was assigned to a Superior Court Commissioner, who directed

Morrison’s trial counsel to respond to Morrison’s allegations of ineffective

assistance and set a briefing schedule.

      (7)    Morrison filed motions for issuance of a subpoena to Sprint for Hunt’s

phone records and for appointment of counsel. Morrison also filed a motion to

amend his postconviction motion to include a claim that the Superior Court erred in

its handling of his wish to withdraw his guilty plea. The Commissioner initially

denied the motions for a subpoena and for appointment of counsel, but subsequently

granted Morrison’s motion for appointment of counsel and set a new briefing

schedule. On January 13, 2020, postconviction counsel filed a motion to withdraw.

      (8)    On March 16, 2020, the Commissioner issued a report recommending

denial of Morrison’s postconviction motion and granting of postconviction counsel’s

motion to withdraw.       On June 30, 2020, the Superior Court accepted the

Commissioner’s recommendation, denied Morrison’s motion for postconviction

relief, and granted postconviction counsel’s motion to withdraw. This appeal

followed.




                                          4
                                     II.   Appeal

         (9)    After the completion of briefing, this appeal was stayed pending the

Court’s decision in Reed v. State, No. 214, 2020. The Court issued its decision in

Reed on August 11, 2021.3 In this appeal, the Court determined that supplemental

briefing was necessary to address the possible applicability of Reed and appointed

counsel (“Counsel”) to represent Morrison.

         (10) Counsel filed a brief and a motion to withdraw under Supreme Court

Rule 26(c) (“Rule 26(c)”). Counsel asserts that, based upon a complete and careful

examination of the record, there are no arguably appealable issues.        Counsel

informed Morrison of the provisions of Rule 26(c) and provided Morrison with a

copy of the motion to withdraw and the accompanying brief. Counsel also informed

Morrison of his right to identify any points he wished this Court to consider on

appeal. Morrison has submitted points for the Court’s consideration. The State has

responded to the Rule 26(c) brief and argues that the Superior Court’s judgment

should be affirmed.

                          III.   Standard And Scope Of Review

         (11) When reviewing a motion to withdraw and an accompanying brief, this

Court must: (i) be satisfied that defense counsel has made a conscientious

examination of the record and the law for arguable claims; and (ii) conduct its own


3
    258 A.3d 807 (Del. 2021).


                                           5
review of the record and determine whether the appeal is so totally devoid of at least

arguably appealable issues that it can be decided without an adversary presentation.4

This Court reviews the Superior Court’s denial of postconviction relief for abuse of

discretion and questions of law de novo.5 The Court must consider the procedural

requirements of Rule 61 before addressing any substantive issues.6

                                    IV.     Claims On Appeal

       (12) Morrison’s claims on appeal may be summarized as follows: (i) his trial

counsel was ineffective for failing to file a motion withdraw the guilty plea as he had

instructed; (ii) his trial counsel was ineffective in his handling of the phone records

and ballistics evidence; (iii) the State tampered with and withheld phone records;

(iv) the State tampered with and failed to test ballistics evidence; and (v) the Superior

Court abused its discretion in its handling of Morrison’s desire to withdraw his guilty

plea. Claims that Morrison raised below, but failed to raise on appeal are deemed

waived.7




4
  Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).
5
  Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
6
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
7
  Somerville v. State, 703 A.2d 629, 631 (Del. 1997). These claims include ineffective assistance
based on trial counsel’s failure to find character or alibi witnesses, pursue a speedy trial, and seek
a bench trial.


                                                  6
                                           V.       Analysis

           A. Applicable Standard For The Ineffective Assistance Claims

       (13) The procedural requirements of Rule 61 do not bar Morrison’s timely

claims of ineffective assistance of counsel.8 In most circumstances, a movant

asserting ineffective assistance of counsel must show that: (i) his counsel’s conduct

fell below an objective standard of reasonableness; and (ii) there was a reasonable

probability that, but for his counsel’s errors, the result of the proceeding would have

been different.9 When the ineffective assistance claim arises in the context of a

guilty plea, the movant must show that but for his counsel’s errors, he would not

have pleaded guilty and would have insisted on going to trial.10

       (14) In a narrow set of circumstances, prejudice is presumed under United

States v. Cronic.11 As this Court explained in Reed:

       Cronic applies where the deprivation of counsel is total, as when “the
       accused is denied counsel at a critical stage of his trial” entirely. But
       even when a defendant is nominally represented, Cronic relieves a
       defendant of the burden of showing prejudice when the circumstances
       are such that “the likelihood that any lawyer, even a fully competent
       one, could provide effective assistance is so small that a presumption
       of prejudice is appropriate without inquiry into the actual conduct of
       the trial.” Such cases involve the “constructive denial of counsel,”
       which requires that the circumstance demonstrate the “complete



8
  Green v. State, 238 A.3d 160, 175 (Del. 2020); Bradley v. State, 135 A.3d 748, 759 (Del. 2016).
9
  Strickland v. Washington, 466 U.S. 668, 688-94 (1984).
10
   Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Albury v. State, 551 A.2d 53, 59 (Del. 1988).
11
   466 U.S. 648 (1984).


                                                7
         breakdown,” either “in the adversarial process” or in attorney-client
         communication.12

Morrison argues that Cronic applies here because there was a complete breakdown

in the attorney-client relationship due to his allegations that trial counsel conspired

with the State to conceal falsified records and trial counsel’s failure to communicate

with him after he insisted on withdrawing his guilty plea. The State argues that

Strickland applies because Morrison was not constructively denied the assistance of

counsel.

         (15) The record does not support Morrison’s claims of a complete

breakdown in the attorney-client relationship. In the months leading up to his guilty

plea, Morrison regularly communicated with his trial counsel about the telephone

records and his belief that someone had tampered with Hunt’s telephone records by

inserting a telephone number associated with Morrison. After Morrison pleaded

guilty and raised the alleged tampering as a basis for withdrawal of his plea, his trial

counsel spoke with him by video, advised the Superior Court of his wishes, obtained

a continuance of sentencing, and spoke with him again before sentencing. Morrison

does not dispute that his counsel advised him he would not file a motion withdraw

the plea absent a credible basis that would merit withdrawal. Morrison has not

shown a complete breakdown in the attorney-client relationship. Accordingly, we



12
     258 A.3d at 824 (citations omitted)


                                           8
conclude that Cronic does not apply here and Morrison must satisfy both prongs of

Strickland.

     B. Morrison Cannot Show He Was Prejudiced By Trial Counsel’s Failure
                  To File A Motion To Withdraw The Guilty Plea

       (16)     As to Morrison’s claim that his counsel was ineffective for failing to

file a motion to withdraw his guilty plea as he instructed, we have assumed that

Morrison satisfied the first prong of Strickland. In Reed, this Court held that a

“criminal defendant’s control of the objectives of the representation prior to

sentencing requires that counsel either obey an instruction to file a motion to

withdraw a guilty plea, or seek leave to withdraw so that the defendant can file the

motion with other counsel or pro se.”13

       (17) To satisfy the second prong of Strickland in the plea withdrawal

context, Morrison must show a reasonable probability that but for his counsel’s error,

he would have insisted on going to trial and the trial court would have granted his

motion to withdraw plea.14 Under Rule 32(d), the defendant bears the burden of

showing a fair and just reason to permit withdrawal of his plea.15 The relevant

factors to consider are whether: (i) there was a procedural defect in taking the plea;

(ii) the defendant voluntarily entered the plea; (iii) the defendant had a basis to assert



13
   258 A.2d at 829.
14
   Id. at 829.
15
   Super. Ct. Crim. R. 32(d).


                                            9
legal innocence; (iv) the defendant had adequate legal counsel; and (v) granting the

motion would prejudice the State or unduly inconvenience the court.16

       (18) As the Commissioner recognized, Morrison has not identified any

procedural defect in the taking of his plea.17 Morrison voluntarily entered the plea.

In the Truth-in-Sentencing Guilty Plea Form, Morrison indicated that he freely and

voluntarily decided to plead guilty, no one forced him to plead guilty, and he

understood that he was waiving certain constitutional rights. During the guilty plea

colloquy, Morrison affirmed that no one forced him to enter into the plea agreement,

he understood that he was waiving his trial and appeal rights, and he committed the

offenses of second-degree murder and PFDCF.                 Absent clear and convincing

evidence to the contrary, which he has not identified, Morrison is bound by his

representations during the guilty plea colloquy and in the Truth-in-Sentencing Guilty

Plea Form.18

       (19) Morrison has not shown a basis to assert legal innocence. His claim

that someone tampered with the records for Hunt’s phone to add a number associated

with Morrison (the “7570 number”) is not supported by the two sets of certified

records that Sprint produced (once in response to the subpoena of a prosecutor and

once in response to the subpoena of trial counsel). As the Commissioner also noted,


16
   Scarborough v. State, 938 A.2d 644, 649 (Del. Apr. 2007).
17
   State v. Morrison, 2020 WL 1316834, at *3 (Del. Super. Ct. Mar. 16, 2020).
18
   Somerville, 703 A.2d 629 at 632.


                                              10
Morrison overstates the importance of the phone records to this case.19 The 7570

number was not registered to Morrison and no witnesses attached the phone to him.20

Hunt said that the 7570 number belonged to someone else.

       (20) For the first time on appeal, Morrison claims that records for the 7570

number would show that he did not acquire it until a month after the murder and that

he was not present at the crime scene. Even assuming this claim was properly before

the Court,21 it does not make any sense. If Morrison did not obtain the 7570 number

until after the murder as he claims, then the location of that phone at the time of the

murder would be irrelevant. Morrison also ignores that multiple phones, including

the one with the 7570 number, were found at his residence. The absence of the

phone with the 7570 number from the crime scene does not mean Morrison was also

absent.

       (21) We next address Morrison’s claims concerning the ballistics evidence.

The ballistics evidence consisted of:

       Item                          Description                            Location
      Number
         1         9 mm Luger, cartridge case, Russian brand             Crime scene
         2         9 mm Luger, cartridge case, Russian brand             Crime scene
         3         9 mm Luger, cartridge case, Russian brand             Crime scene
         4         9 mm Luger, cartridge case, Russian brand            Hicks’s vehicle
         5         9 mm Luger, cartridge case, Russian brand            Hicks’s vehicle

19
   Morrison, 2020 WL 1316834, at *4.
20
   Id.
21
   Absent plain error, “[o]nly questions fairly presented to the trial court may be presented for
review.” Supr. Ct. R. 8.


                                               11
          6          9 mm Luger cartridge, Russian brand    Hicks’s vehicle
          7                     9 mm bullet                 Hicks’s vehicle
          8                     9 mm bullet                  Street corner
          9                     9 mm bullet                    Autopsy
         10       9 mm Luger cartridge case, Hornaday brand     Hicks’s
                                                              residence

According to the ballistics expert’s report, Items 1 through 5 were fired from the

same gun, Items 7 through 9 were fired from the same gun, and Item 10 was fired

from a different gun.22

       (22) Morrison seems to argue that there was tampering and fraud because

the police records describe Item 6 as a Hornaday 9 mm Luger live round, instead of

a 9 mm Luger cartridge as described by the ballistics expert. Morrison also

emphasizes that the ballistics expert was later charged with falsifying his time sheets.

Morrison does not explain why the difference in the descriptions of Item 6 is

significant. Neither the difference in the descriptions nor the expert’s fraud establish

Morrison’s legal innocence in this matter. Morrison also claims for the first on

appeal that the State failed to determine whether a gun found in Hunt’s residence

could be the murder weapon, but according to the State that gun was cross-checked

with the ballistics evidence and the results were negative.23




22
   It is unclear from the report whether Items 1 through 5 and 7 through 9 were all fired from the
same gun.
23
    State’s Response to Appellant’s Rule 26(c) Brief ¶ 52; Appendix to State’s Response to
Appellant’s Rule 26(c) Brief at B7-B8, B18.


                                               12
      (23) In challenging the phone records and ballistic evidence, Morrison

ignores the statements of Hunt and other witnesses. In his proffer, Hunt said that he

planned to rob Hicks with Morrison and others. Hicks knew Hunt, so Hunt was

going to pretend be a victim of the robbery.

      (24) On March 30, 2016, Hicks drove with Hunt to pick up Morrison.

Morrison started to get in the back of Hicks’s vehicle, behind the passenger side

where Hunt was sitting. Another man (who was not charged) approached the driver

side where Hunt was sitting, tapped the door with a gun, and tried to yank the door

open. Hicks drove away, with Morrison partially in and out of the vehicle. Morrison

pulled out a gun, which Hunt tried to smack away. Morrison shot Hicks twice. After

Hicks stopped the vehicle, jumped out, and ran up the street, Morrison followed him

and shot him multiple times. Morrison ran away, while Hunt pretended not to be

involved. Interviews with five other witnesses further established that Hunt had the

idea to rob Hicks, Hunt recruited Morrison, and Morrison shot Hicks.

      (25) Morrison has not shown that he lacked adequate legal counsel

throughout the proceedings. Trial counsel communicated regularly with Morrison

about the case, subpoenaed phone records when Morrison raised the possibility of

tampering, and negotiated a plea deal that resulted in a twenty-year, non-suspended

Level V sentence instead of life imprisonment.        Finally, even assuming that

withdrawal of the plea would cause little prejudice to the State, the other



                                         13
Scarborough factors weigh heavily against withdrawal of the plea. Morrison has not

shown a reasonable probability that but for his counsel’s error, he would have

insisted on going to trial and that the trial court would have granted his motion to

withdraw his guilty plea.

                C. Morrison’s Remaining Ineffective Assistance Claims
                               Do Not Satisfy Strickland

       (26) Morrison also argues that his trial counsel was ineffective for failing to:

(i) challenge tampering with Hunt’s phone records; (ii) obtain records for the 7570

number; and (iii) investigate whether a gun found in Hunt’s residence was the

murder weapon. It is unnecessary to determine whether trial counsel’s performance

fell below an objective standard of reasonableness because Morrison has not shown

prejudice.24

       (27) As previously discussed, Morrison has not offered anything to support

his claim that the 7570 number was added to Hunt’s phone records.25 His new claim

that the 7570 records would exculpate him because they would show that the 7570

number was not activated until after the murder while also showing he was not

present for the murder does not make sense.26 And even if the 7570 records showed




24
   Strickland, 466 U.S. at 697.
25
   See supra ¶ 19.
26
   See supra ¶ 20.


                                          14
that the phone was not present at the crime scene as Morrison claims, that does not

mean Morrison was also not present. 27

       (28) As to Morrison’s claims concerning the gun found at Hunt’s residence,

he did not raise this claim below and has not shown plain error. According to the

State, the results of a cross-check of the gun against the ballistics evidence was

negative.28 Morrison completely ignores the statements of Hunt and other witnesses

identifying him as the person who shot Hicks in a botched robbery attempt. He

cannot show that if his counsel had pursued his theories concerning the phone

records and ballistics evidence there is a reasonable probability of a different

outcome.

                  D. Morrison Waived His Claims Against The State

       (29) Morrison next argues that the State tampered with ballistics evidence

and phone records, withheld phone records in violation of Brady v. Maryland,29 and

failed to test a gun found at Hunt’s residence. A knowing, intelligent, and voluntary

guilty plea waives a defendant’s right to challenge all errors or defects occurring

before the plea, except a lack of subject matter jurisdiction, including any alleged

Brady violations.30      The record reflects that Morrison entered a knowingly,


27
   See id.
28
   See supra ¶ 22.
29
   373 U.S. 83 (1963).
30
   Mack v. State, 2019 WL 7342514, at *2 (Del. Dec. 30, 2019); Miller v. State, 840 A.2d 1229,
1232 (Del. 2003).


                                             15
intelligent, and voluntary guilty plea.31 Morrison’s claims that the State tampered

with and withheld evidence are therefore waived.

     E. Rule 61(i)(3) Bars Morrison’s Claim That The Superior Court Erred

       (30) Finally, Morrison argues that the Superior Court abused its discretion

in its handling of his expressed wish to withdraw his guilty plea. Rule 61(i)(3)

provides that any ground for relief that was not asserted in the proceedings leading

to the judgment of conviction is thereafter barred unless the defendant can establish

cause for relief from the procedural default and prejudice from a violation of the

defendant’s rights. To establish cause, the movant must demonstrate that an external

impediment prevented him from raising the claim earlier.32 To establish prejudice,

the movant must show actual prejudice resulting from the alleged error.33 Morrison

blames trial counsel for his failure to raise this claim on direct appeal, but as already

discussed cannot show actual prejudice.34 Under Rule 61(i)(5), a procedurally

defaulted claim may be heard if the movant pleads lack of jurisdiction, new evidence

creating a strong inference of actual innocence, or a new rule of constitutional law

retroactively renders the conviction invalid. Morrison has not satisfied any of the

requirements of Rule 61(i)(5).



31
   See supra ¶ 18.
32
   Younger, 580 A.2d at 556.
33
   Id.
34
   See supra ¶¶ 16-25.


                                           16
      (31) The Court has reviewed the record carefully and concluded that

Morrison’s appeal is wholly without merit and devoid of any arguably appealable

issue. We also are satisfied that Counsel made a conscientious effort to examine the

record and the law and properly determined that Morrison could not raise a

meritorious claim on appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED and the motion to withdraw is moot.


                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                             Justice




                                        17